To prove the entry, a negro slave was called and offered to be sworn.
But the Court (WILLIAMS, J., saying he never heard such a thing, asked: HAYWOOD, J., tacente), refused to admit the witness, although the defendant was stated to be a negro. 2, 1777, 2, 42, 307.
The case of State v. George, ante, p. 62, was cited: but much argument was not offered by the plaintiff's counsel; there being other witnesses attending to prove the fact intended to have been proved by the slave. He having been offered only to come at the opinion of the judges.
The plaintiff proved a trespass committed by cutting timber, and had a verdict.
NOTE. — Upon the first point, see State v. George, ante, 62, and 1 Rev. Stat., ch. 31, sec. 81. The law was later clearly settled that a slave is a competent witness against a free negro. *Page 77 
IN EQUITY, NEW BERN, March Term, 1796.